TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00704-CR


Ex parte Dustin Doan




FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
NO. C-1-CR-05-701396, HONORABLE NANCY WRIGHT HOHENGARTEN, 
JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Dustin Doan filed his notice of appeal on October 9, 2008.  The appellate
record was filed on November 5, 2008.  Appellant's brief was thus due on December 5, 2008. 
Tex. R. App. P. 31.1 (appellate court may set time for filing briefs in appeal from
habeas proceeding), 38.6 (appellant's brief generally due thirty days after record is filed).  On
January 16, 2009, after receiving notice that the brief was overdue, counsel filed a motion seeking
an extension of time.  We granted the motion, making the brief due February 5.  On February 17,
counsel filed a second motion for extension of time.  We grant the motion and order counsel to file
a brief no later than March 2, 2009.  If the brief is not filed, we will abate the matter and refer it to
the trial court for further proceedings under rule 38.8 of the rules of appellate procedure. See Tex. R.
App. P. 38.8.

Before Chief Justice Jones, Justices Puryear and Henson
Filed:   February 20, 2009
Do Not Publish